Citation Nr: 1825232	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-38 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for neuropathy.

2.  Entitlement to service connection for recurrent tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and a depressive disorder.


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney


ATTORNEY FOR THE BOARD

J. Lee, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1963 to July 1967, with subsequent service in the Marine Corps Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the issue of service connection for an acquired psychiatric disorder was initially developed as a claim of service connection for PTSD.  Claims for service connection for psychiatric disorders, to include PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As the Veteran has also been diagnosed with depression, this issue on appeal is appropriately broadened and recharacterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and a depressive disorder.

The issues of service connection for bilateral hearing loss and an acquired psychiatric disorder are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The record does not reflect a current diagnosis for neuropathy.

2.  Resolving all reasonable doubt in his favor, the Veteran has experienced recurrent tinnitus since service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for neuropathy have not been met.  38 U.S.C. § 1110, 5107 (West 2012); 38 C.F.R. § 3.303(a) (2017).

2.  Service connection for tinnitus is established.  38 U.S.C. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, the following diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307 (a) are met, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and AL amyloidosis.  38 C.F.R. § 3.309 (e) (2016).

A veteran, who during active service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2012); 38 C.F.R. § 3.307(a)(6)(iii) (2017).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended beyond specific disorders, based upon extensive scientific research.  See, e.g., 68 Fed. Reg. 27,630-27,641 (May 20, 2003); 67 Fed. Reg. 42600  (June 24, 2002); 66 Fed. Reg. 2376  (Jan. 11, 2001); 64 Fed. Reg. 59232 (Nov.2 1999).

Even if the claimed disability is not on the list of diseases subject to presumptive service connection due to exposure to an herbicide agent, service connection may be established by proof that the claimed disability was actually caused by exposure to an herbicide agent during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Neuropathy

The Veteran seeks service connection for neuropathy.  

His service treatment records are silent for complaints, treatment, or a diagnosis of neuropathy.  In his September 1967 separation examination, the Veteran denied reports of lower extremity or neurologic issues.

VA treatment records from October 2010 to August 2014 do not show a neuropathy diagnosis.  The Veteran complained of extremity pain.  Notably, in October 2010, the neurologic examination found the Veteran had no numbness, weakness, tingling, or difficulty with balance.  His superficial touch and pain sensation were intact, bilaterally, and his deep tendon reflexes were rated as two plus or normal, bilaterally. 

In December 2011, the Veteran was afforded a VA examination for diabetes mellitus and peripheral neuropathy.  The Veteran complained of left arm and hand numbness and tingling, which kept him awake at night.  On examination, the Veteran had normal results on all tests, including monofilament, position sense, vibration sense, and cold sensation testing.  The examiner found no recognized complications of diabetes mellitus, including peripheral neuropathy.  He opined that the Veteran did not have neuropathy of an upper or lower extremity.

In October 2013, the Veteran was afforded another VA examination for diabetes mellitus.  Here, the examiner did not recognize symptoms of or diagnose the Veteran with neuropathy.

In March 2015, the Veteran was afforded an AO peripheral neuropathy review.  The physician found that there was no medical evidence in the Veteran's file that suggested a peripheral neuropathy diagnosis.

For direct or presumptive service connection, the first element is a diagnosis.  As the record does not reflect a current diagnosis for neuropathy, the Board determines that a current diagnosis of neuropathy cannot be established.  Lacking a current diagnosis, the cornerstone element of service connection has not been met, and service connection for neuropathy cannot be established on any basis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that a current diagnosis is the cornerstone of a claim for service connection).  Accordingly, service connection for neuropathy is denied.



Tinnitus

The Veteran asserts his tinnitus is due to exposure to loud noise during service.
In his December 2011 examination, the Veteran was diagnosed with bilateral tinnitus.  As such, element (1) set forth under Shedden, current disability, has been satisfied.  See Shedden, supra.  His exposure to acoustic trauma during service is conceded based on service records that indicate the Veteran's position was as an Anti-Assault Man. See Certificate of Release or Discharge from Active Duty.  As such, element (2) set forth under Shedden, current disability, has been satisfied.  See Shedden, supra.

Regarding element (3), the Court has specifically held that tinnitus is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds the Veteran's statements regarding his in-service noise exposure and tinnitus symptoms to be credible based on the consistent nature of his statements, as he has repeatedly stated that he suffered from tinnitus.  See December 2011 VA examination, March 2014 Hearing Loss Management Class Form.

The Veteran's service treatment records are silent on tinnitus.  His VA treatment record includes an October 2010 note that the Veteran did not have tinnitus.

The Board notes the negative December 2011 VA medical opinion, which was based on the fact that the examiner found no documentation of in-service tinnitus.  The examiner also opined that the Veteran's tinnitus had other potential etiologies of aging, pre-existing bilateral hearing loss, occupational and recreational noise exposures, hypertension, diabetes, smoking nicotine, and drinking coffee.  The Veteran reported that he had suffered from tinnitus for a long time, and described it as ringing and a chime sound that was mild to moderately severe.  The Veteran reported that he recreationally hunted and worked with heavy equipment, on and off for 30 years, but with hearing protection.  The Board does not find the opinion provided to have more probative value than the Veteran's statements.  The examiner's opinion rests on the finding that there was no documented in-service tinnitus and that the Veteran had other potential etiologies. 

The Veteran has competently and credibly stated that he began experiencing tinnitus in service.  He has competently and credibly explained that his tinnitus symptoms began during service and they have continued since that time.  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

As such, the Board finds the Veteran's statements to be probative and concludes that his tinnitus is related to service.  

While the Board notes that the negative medical opinion in this case, due to the inherently subjective nature of tinnitus, the Veteran's credible statements as to the onset of his symptoms are found to be at least as probative as the medical opinion, and any reasonable doubt is resolved in the Veteran's favor.  See Gilbert, supra.


ORDER

Service connection for neuropathy is denied.

Service connection for recurrent tinnitus is granted.


REMAND

Bilateral Hearing Loss

The Veteran seeks service connection for bilateral hearing loss.  As noted above, in-service acoustic trauma due to service has been conceded.

The Veteran's service treatment records include a September 1963 enlistment audiogram.  Pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
5
LEFT
10
10
5
5
10

In December 2011, the Veteran was afforded a VA examination.  Here, he was diagnosed with bilateral sensorineural hearing loss (500 - 4000 Hz) and sensorineural hearing loss (6000 Hz or higher).  His audiogram in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
40
80
95
LEFT
35
30
45
70
75

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 74 percent in the left ear.

The December 2011 examiner stated that he could not provide a medical opinion regarding etiology without resorting to mere speculation because the Veteran's enlistment examination showed pre-existing hearing loss and as no audiogram was performed at separation, an opinion on whether in-service acoustic trauma aggravated the Veteran's pre-existing hearing loss could not be reached.  As shown above, this rationale contains incorrect information as the Veteran did not have pre-existing hearing loss.  See September 1963 Enlistment Examination Audiogram.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

A medical opinion based on incorrect or incomplete facts is not competent medical evidence, and accordingly, a remand is required yet again to obtain a new VA opinion on the etiology of the Veteran's hearing loss that considers all the pertinent evidence of record.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Therefore, on remand, an addendum opinion on the etiology of the Veteran's diagnosed bilateral hearing loss.

Acquired Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD and a depressive disorder  

The Veteran served in Vietnam from March 1966 to March 1967.   Furthermore, the Veteran's Certificate of Release or Discharge from Active Duty shows that the Veteran was an Anti-Assault Man.  The Veteran has reported stressors including seeing a young Vietcong shot; seeing his friend pass away due to a grenade; stepping on a mine and was on a tank that exploded; carry dead bodies into a church; and feeling responsible for a baby's injuries as he fired mortars.  As such, the Board finds that the reported stressors are consistent with the circumstances, conditions, and hardships of his service.  Therefore, the Board accepts the Veteran's accounts of the stressors.

The Veteran was afforded a VA examination in December 2011.  Here, the examiner opined that the Veteran did not have a diagnosis for PTSD, but rather suffered from depressive disorder, Not Otherwise Specified (NOS).  The examiner explained that, in addition to the examination, VA treatment records do not support a PTSD diagnosis.  
VA treatment records from October 2010 to August 2014 show complaints and treatment for PTSD.  As noted by the December 2011 examiner, the diagnosis and treatments were evaluated by a nurse practitioner or social worker.  Pursuant to 38 C.F.R. § 3.304 (f)(3), a diagnosis of PTSD requires an opinion from a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirming that the Veteran's claimed stressor is adequate to support a diagnosis of PTSD and that his symptoms are related to the claimed stressor.  A diagnosis from a nurse practitioner does not comply with those regulatory requirements.  

In December 2012, a private psychologist, Dr. E.M.T. submitted a letter and Review PTSD Disability Benefits Questionnaire (DBQ).  She diagnosed the Veteran with chronic, delayed, severe PTSD, and opined that his PTSD was more likely than not related to his reported in-service stressors. 

All PTSD diagnoses in the records above were based on the DSM-IV Criteria.  Effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replaced them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM 5).  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  As the Veteran's case was not certified to the Board until April 2015, the DSM 5 applies to his psychiatric disability claim.

There is no VA examination addressing whether the Veteran meets the criteria for a PTSD diagnosis per the DSM 5 criteria.  As the current 38 C.F.R. § 4.125 requires diagnoses to conform to the DSM 5 and the criteria for a PTSD diagnosis in the DSM-IV and DSM 5 are not identical nor substantially similar, the VA examiner should determine whether the Veteran, at any point during the pendency of this appeal, met the criteria for a diagnosis of PTSD using the DSM 5 criteria.
Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell
v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran. 

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2.  Obtain an addendum medical opinion on the nature and likely etiology of the Veteran's diagnosed bilateral hearing loss.  The claims folder and copies of all pertinent records should be provided to the examiner for review in its entirety.  If the examiner determines that an opinion cannot be provided without an examination, an examination should be scheduled. 

Following a review of the relevant evidence, the examiner should address the following question:

Is it at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed hearing loss is etiologically related to any incident of the Veteran's active military service, to include the Veteran's reports of in-service noise exposure due to acoustic trauma?

3.  Schedule the Veteran for a VA psychiatric examination with a VA psychiatrist or psychologist.  The examiner should diagnose the Veteran for any psychiatric disorder.

A)  If PTSD pursuant to the DSM 5 is found, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that the Veteran's PTSD was caused by his military service.  Why or why not?  In so doing, the examiner should identify the in-service stressor the diagnosis is based on or explain why PTSD should be considered to be the result of the Veteran's fear of hostile military or terrorist activity. 

B)  If an acquired psychiatric disorder other than PTSD, to include a depressive disorder, is found, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that such disability began during service or was otherwise caused by his military service.  Why or why not?

In answering the above questions, the examiner should specifically consider the Veteran's statements regarding his in-service stressors. 

The examiners are requested to provide a complete rationale for any opinion expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Readjudicate the appeal.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


